FILED 

                                                                       JULY 17,2014 

                                                               In the Office of the Clerk of Court 

                                                              WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


KEVIN ANDERSON,                              )
                                             )         No. 31568-1-111
                       Appellant,            )
                                             )
       v.                                    )
                                             )
SPOKANE POLICE DEPARTMENT,                   )         UNPUBLISHED OPINION
                                             )
                       Respondent.           )

       FEARING, J. -    Inmate Kevin Anderson sues the Spokane Police Department

(SPD) claiming it failed to comply with Washington's Public Records Act (PRA). He

seeks statutory penalties and costs. To recover the penalty for violations of the PRA,

inmates must show the agency acted in bad faith. Contending Anderson failed to allege

bad faith, SPD moved to dismiss or in the alternative for summary judgment, which the

court granted. We affirm.

                                         FACTS

       The Spokane Police Department Records Division is the division within the SPD

assigned to respond to Public Records Act requests. The division operates like an

assembly line. Many employees perform discrete tasks towards completion ofpublic

record disclosure requests.
No.31568-1-III
Anderson v. Spokane Police Dep't


       The Spokane Police Department Records Division is a multi-jurisdictional

division that provides all records management services for the City of Spokane Police

Department, the Spokane County Sheriffs Office, and the City of Spokane Valley Police

Department and some services for the Spokane International Airport Police, Liberty Lake

Police Department, and Airway Heights Police Department. The records division serves

approximately 447,000 Spokane County citizens. The records division operates 24 hours

per day, 7 days per week, and 365 days per year. The division does not observe holidays.

       The SPD Records Division performs many functions in addition to responding to

Public Records Act requests. The records division enters incident reports, warrants,

protection orders, missing person reports, and rescission orders into the Washington

Criminal Information Center and the Federal Bureau of Investigation's (FBI) National

Criminal Information Center systems; performs background checks for law enforcement

candidates for hire; processes concealed weapon permits, gun sale approvals, criminal

histories, juvenile records, jail records, driver and motor vehicle records, autopsy records,

and postmortem records; responds to phone teletype and facsimile requests from law

enforcement; all in addition to providing an average of 10,000 pages per month in

response to Public Records Act requests. Responding to Public Records Act requests

comprises only 4.45 percent of its work volume.

       In January 2013, the division had 1,730 pending requests. To handle these



                                              2

No.31568-1-III
Anderson v. Spokane Police Dep 'f


requests, the SPD Records Division maintains three seasoned employees trained in public

disclosure and three employees being trained in public disclosure. Each employee

performs this function as one of his or her two work group areas. The division estimates

that it has three full-time employee equivalents dedicated to public disclosure at this time.

The records division prepares monthly production reports. It performs time-trial studies

on each of its tasks in order to establish standards of performance. Processing a request

takes an average of 120 days now.

       The SPD Records Division is understaffed due to budget cuts. In 2006, Records

Director Theresa Giannetto was authorized to hire and train 5 new staff members that

increased the division's staffing level to 31 positions. At that staffing level, the records

division erased its backlog for Public Records Act requests. Eighty percent of public

requests were then immediately completed for the requestor at the public window. The

division completed more difficult requests within two weeks from the date of request.

       By 2010, budget constraints reduced the number of positions in the SPD Records

Division by 3 to a total of 28 approved positions. The records division suffers from

extreme turnover more than three times that of all other city positions, because of an

employee's undesirable work hours, compensation, and conditions. Consequently the

records division operates with 3 to 6 vacant positions continually. To be proficient, a

records division records specialist requires a year of training.



                                              3

No. 31568-1-111
Anderson v. Spokane Police Dep 'f


       Kevin Anderson, an inmate at Coyote Ridge Corrections Center, sent two public

records requests to the SPD. The first request appeared in a February 24, 2012, letter in

which Anderson requested a police report identified by a ticket number. Like all requests

it receives, the records division stamped the letter received on February 29. The records

division treated Kevin Anderson's requests no different from a request sent by someone

not confined in jail. On Leap Day, February 29, 2012, the records division also entered

Anderson's name and the requested ticket number into its public records disclosure log.

       On March 4, the records division responded to Kevin Anderson's first request with

a letter explaining it could not search its database by ticket number, since the numbers are

associated with a court and refer to information SPD lacks. To fulfill the records request,

the records division asked Anderson for additional information, such as: the date, time,

and location of the incident; the names of individuals involved; and a police report

number.

       In a March 6 letter, Kevin Anderson provided the records division with his full

name, date of birth, and the location of the incident. The records division stamped the

letter received March 8, and entered Anderson's name and the police report number into

its public records disclosure log. On March 8, the records division acknowledged receipt

of Anderson's records request and informed him it needed approximately 90 business

days to screen the requested information pursuant to chapters 10.97,42.56,46.52, and



                                             4

No. 31568-1-III
Anderson v. Spokane Police Dep 't


13.50 RCW, respectively the Criminal Records Privacy Act, the Public Records Act, and

statutes regarding the confidentiality of police reports and the release ofjuvenile records.

       In a March 13 letter, Kevin Anderson requested the records division expedite his

request for records based on its simplicity. The records division stamped the March 13

letter as received on March 16 and entered Anderson's name and the police report

number previously identified into its public records disclosure log. In a March 17 letter

to Anderson, the records division explained it needed 90 business days to respond to his

request because the records division handled all requests on a first come first serve basis

and budget cuts reduced staffing levels. The records division refused to expedite the

request.

       Although Kevin Anderson considered 90 days unreasonable, the records division

handles public records requests on a first come first serve basis, and the division can face

a backlog of upwards of two thousand requests at any given time. The SPD records

division follows exceptions to the first come first serve policy, such as when public

records requests are followed by subpoenas duces tecum by attorneys with court dates

requiring quicker action. In general, however, most requestors want a request expedited

and expedition is not granted because of the volume of public records requests.

       Other factors may affect the SPD record division's handling of a Public Records

Act request. Many requests require screening under chapters 10.97, 13.50,42.56, and



                                             5

No. 31568-1-III
Anderson v. Spokane Police Dep't


46.52 RCW. The screening checks for information that must be redacted under state law,

such as crime victim information and personal identifiers such as home addresses,

telephone numbers, and Social Security numbers. Other requests are extensive and

require special handling. Because the records division provides an estimate oftime

before performing the actual search for the records, the estimate may not be precise or

accurate. According to SPD Records Director Theresa Giannetto, the records division

issues estimates in good faith based upon the number of other pending public records

requests as well as the availability of staff and special handling required for each request.

       In his request to expedite, Kevin Anderson asserted he requested a report of no

more than two pages. He asked whether this request could be expedited based on the

simplicity of the request. Using the additional information Anderson provided, the

records division later identified a police report number associated with 23 pages of

records. Rather than the records division employees initially ascertaining the precise

pages associated with a request for an incident report, the records division provides all

documents associated with an incident report that have been uploaded to the records

imaging system. This policy prevents different interpretations of what constitutes a

"record" or "police report" and conflicting viewpoints regarding which documents belong

to an incident report number. Clerk's Papers (CP) at 234. Records division clerks lack

discretion in what they release, so that the requestor receives all records associated with



                                              6

No. 31568-1-111
Anderson v. Spokane Police Dep t J




the incident. Kevin Anderson's first public records request covered a domestic violence

no contact order and subsequent amended no contact orders associated with his incident

report number. The request also entailed retrieving information from the Washington

Criminal Information Center and National Information Criminal Center databases added

by the court following court action on a case.

       In addition to sending the request to expedite production on March 13, Kevin

Anderson mailed a second request for records to the records division, on the same day.

This request sought SPD's Public Records Act policies, all records reflecting the number

of requests submitted to the police department since January 1,2012, all records showing

the responses to such requests, all records showing the number of requests fulfilled since

January 1,2012, all records that show the different criteria that may be used in searching

for a police report, and all records showing the work hours for the records division. The

records division stamped the letter received March 25. On March 25, the records division

also entered Anderson's name and the record policy he requested into its public records

disclosure log.

       SPD's Records Division mistakenly stamped the March 13 request as received

March 25, since the records division actually received the letter on March 21. A note,

written from SPD Records Director Theresa Giannetto to her staff, previously appended

to Kevin Anderson's March 21 letter, reads:



                                              7

No. 31568-1-III
Anderson v. Spokane Police Dep't


       Please send the 5 day letter
       49 pages-
               You may ask for 10% deposit
       all records are attached here.
       No redactions necessary
                      Theresa
                      3/21/12

CP at 127. The last entry in the note confirms the date of receipt to be March 21.

Giannetto failed to stamp the request when she received it and her staff likely recognized

her oversight when preparing to reply to Anderson and when stamping the request

received on March 25. The records division appliance that stamps requests as received

cannot be adjusted for date and time.

       On March 25, the records division sent Kevin Anderson two letters. The first

letter acknowledged receipt of Anderson's March 13 request and informed him it needed

approximately 90 business days to fill his request because it was extensive and required

special handling. In the second letter, the records division responded to Anderson's

records request of "03116/20 12" and requested Anderson provide a deposit for the

request. CP at 129. Anderson's two requests were dated February 24 and March 13,

2012. March 16 is the date upon which the records division received Kevin Anderson's

request to expedite processing of his first request for records.

       On April 25, SPD's Records Division notified Kevin Anderson by mail that it

closed his public record disclosure request of "03/25/20 12" because he failed to pay the



                                              8

No. 31568-1-111 

Anderson v. Spokane Police Dep '( 



deposit within 30 days. CP at 133. After the records division closed Anderson's second

request, Anderson tendered a down payment of sixty cents by letter dated April 19, 2012.

In a note to her staff on May 2, SPD Records Director Theresa Giannetto acknowledged

receiving Anderson's deposit. In the note, Giannetto instructed her staff,

       Even though this [Anderson's deposit] is late[, p]lease send [the] fee due
       letter for what is owed .... When we receive the [payment] we'll send the
       documents.

CP at 135.

       On May 3, the records division notified Anderson by mail that he could retrieve

the documents sought in his second request for $6.75 or have them mailed to him for

$9.02. Anderson did not pay for the records or respond to the records division's

notification, so it never provided them.

       On June 4, the records division informed Kevin Anderson by mail that the records

requested by his first request could be retrieved or mailed as soon as he paid for them.

The records division, also on June 4, sent a form letter to Anderson, which declared:

      Enclosed is a copy of the public record(s) you requested. We have released
      the portions of the record(s) which are not exempt from disclosure by RCW
      42.56.210 and/or other statutes. Information redacted or withheld are
      exempt from public disclosure for the follow reason(s).

CP at 98. The records division checked two of eight boxes on the form letter, indicating

that portions of the records he sought were redacted from disclosure because of the need

for effective law enforcement and infringement upon a person's right to privacy.

                                             9

No. 31568-1-111 

Anderson v. Spokane Police Dep '[ 



Contrary to language in the June 4 letter, the records division never provided the first

requested records to Anderson because he never paid for them.

                                      PROCEDURE

       On June 12,2012, Kevin Anderson filed a complaint against SPD for violating the

Public Records Act. We assume that SPD is not a distinct legal entity and that the city of

Spokane is the real defendant in interest. Anderson alleged SPD violated the PRA by (I)

failing to respond to a request for records within the statutorily prescribed five business

days, (2) providing an unreasonable estimate of time to fulfill a request for disclosure, (3)

failing to provide the agency's fullest assistance, and (4) operating in bad faith when it
                                                                                                I
mailed a letter explaining how it prioritizes records requests. For these violations,
                                                                                                I
Anderson requested a daily penalty and statutory fees and costs.

       In its answer to the complaint, SPD denied it violated the PRA or that any
                                                                                                I
violation was committed in bad faith. In its initial answer SPD alleged it received and

replied to Anderson's second record request on March 25, though it acknowledged his

letter was dated March 13. SPD later amended its answer to reflect what it learned

through discovery-that it received Anderson's second record request on March 21.

Kevin Anderson then accused SPD's record division of falsification of records because of

the discrepancy in the date that the department received the second request.

       SPD moved to dismiss Kevin Anderson's complaint under CR 12(b) and (c), or, in



                                             10
                                                                                                ,
                                                                                                ~
                                                                                                I
                                                                                                f
                                                                                                [
No. 31568-1-111 

Anderson v. Spokane Police Dep '( 



the alternative, for summary judgment. SPD Records Director Theresa Giannetto signed

a declaration in support of the motion. Giannetto averred that neither she nor her staff

intended to change or alter any facts. As evidence of good faith, Giannetto observed that

staff timely responded to Anderson's second request regardless of whether the records

division received the letter on March 21 or March 25,2012. Anderson filed a cross

motion for partial summary judgment and a motion to strike Giannetto's declaration and

SPD's amended answer.

       SPD replied to Kevin Anderson's cross motion and asserted that it did not amend

its answer to add any new claims, parties, or defenses. Instead it corrected an undisputed

fact learned through discovery and long known to the parties-that the records division

received Anderson's second request on March 21 not March 25. SPD also opposed

Anderson's motion to strike Theresa Giannetto's affidavit. SPD argued Anderson

provided no basis to exclude Giannetto's testimony and failed to present any evidence

contradicting her testimony.

       In his pleadings, Kevin Anderson emphasized that the records division's reference

to March 16, in its March 25 letter, must refer to the date that it received his second

request. Therefore, according to Anderson, the March 25 initial letter was untimely.

SPD characterized the March 16 reference as a typo.

       The trial court granted SPD's "Motion to Dismiss / Summary Judgment." CP at



                                             11 

No.31568-I-II1
Anderson v. Spokane Police Dep 'f


428. The court ruled that Anderson, a jail inmate, did not show SPD acted in bad faith or

denied him the opportunity to inspect or copy a public record. The trial court denied

Kevin Anderson's cross motion for partial summary judgment. The trial court's ruling

did not distinguish between SPD's summary judgment motion and motion to dismiss nor

list the pleadings, upon which the court relied.

                                 LA W AND ANALYSIS

       Kevin Anderson claims the trial court committed substantive error and at least two

procedural errors when it dismissed his suit for violations of Washington's Public

Records Act. First, Anderson contends the trial court procedurally erred by relying on

the inadmissible declaration of Theresa Giannetto. Second, Anderson argues the court's

consideration of Giannetto's declaration converted SPD's motion to dismiss to a motion

for summary judgment. Summary judgment was improper, according to Anderson,

because he raised an issue of material fact. Anderson also contends the court should have

granted him partial summary judgment.

       We do not know if the trial court relied upon declarations when granting judgment

for SPD, and we do not know if the trial court intended to grant a motion to dismiss or

summary judgment. Since Kevin Anderson alleged SPD acted in bad faith, a new

prerequisite for a successful Public Records Act suit by a jail inmate, we conclude that

Anderson's complaint was sufficient to survive a motion to dismiss. We consider the


                                             12 

No. 31568-1-III
Anderson v. Spokane Police Dep't


appeal to be based upon the granting of summary judgment to SPD. We affirm the

summary judgment dismissal, because Anderson fails to create an issue of fact as to bad

faith.

                                   Giannetto's Declaration

         Kevin Anderson assigns error to the trial court's denial of his motion to strike the

declaration of Theresa Giannetto. The trial court did not expressly deny the motion and

we do not know if the court considered the declaration when granting SPD judgment.

We refuse to review Anderson's assignment of error, however, because he presents no

argument in his brief supporting the motion to strike the declaration. He cites no

authority in support of the assignment.

         This court does not review errors alleged but not argued, briefed, or supported

with citation to authority. RAP 10.3; Valente v. Bailey, 74 Wn.2d 857, 447 P.2d 589

(1968); Meeks v. Meeks, 61 Wn.2d 697,379 P.2d 982 (1963); Avellaneda v. State, 167

Wn. App. 474,485,273 P.3d 477 (2012). Appellate courts are precluded from

considering such alleged errors. Hollis v. Garwall, Inc., 137 Wn.2d 683,690,974 P.2d

836 (1999); Escude v. King County Pub. Hosp. Dist. No.2, 117 Wn. App. 183, 190 n.4,

69 P.3d 895 (2003).

         On appeal, Anderson complains that the trial court improperly relied on Theresa

Giannetto's declaration to the extent it explained why 90 days is a reasonable time for a



                                               13 

No. 31568-1-111
Anderson v. Spokane Police Dep't


response to a PRA request. Giannetto is the records director for SPD's records division

and, in her declaration, she described at length and with specificity her personal

knowledge as to the time needed for SPD to respond to records requests. Thus, to the

extent the trial court relied on Giannetto's declaration, the trial court committed no error.

                Summary Judgment Dismissal ofPublic Records Act Claim

       Kevin Anderson contends the trial court erred in granting SPD summary judgment

because a material fact existed as to when SPD's record division received his letter

requesting records, dated March 13,2012. He also contends the trial court erred in

granting SPD summary judgment because there is a question of fact as to whether

exemptions claimed by SPD are proper. He argues that, conversely, he should have been

granted summary judgment. We hold that summary judgment was proper because

Anderson lacked sufficient evidence to support the prima facie elements of his case. He

failed to present evidence that SPD asserted exemptions and untimely responded in bad

faith. Theresa Giannetto's declaration provided an evidentiary basis to establish good

faith" on behalf of SPD and Anderson provided no countering admissible evidence.

       Appellate courts review a trial court's order granting summary judgment de novo.

Briggs v. Nova Servs., 166 Wn.2d 794,801,213 P.3d 910 (2009). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any



                                              14 

No. 31568-1-111
Anderson v. Spokane Police Dep't


material fact and that the moving party is entitled to a judgment as a matter of law. CR

56(c). A material fact is one upon which the outcome of the litigation depends in whole

or in part. Morris v. McNicol, 83 Wn.2d 491, 494,519 P.2d 7 (1974). In a summary

judgment motion, the burden is on the moving party to demonstrate that there is no

genuine issue as to a material fact and that, as a matter of law, summary judgment is

proper. Hartley v. State, 103 Wn.2d 768,774,698 P.2d 77 (1985). If the moving party

satisfies its burden, the nonmoving party must present evidence that demonstrates that

material facts are in dispute. Baldwin v. Sisters ofProvidence in Wash., Inc., 112 Wn.2d

127, 132, 769 P.2d 298 (1989). If the nonmoving party fails to make a showing sufficient

to establish the existence of an element essential to his case, then the trial court should

grant the motion. Hines v. Data Line Sys., Inc., 114 Wn.2d 127, 148, 787 P.2d 8 (1990).

       To make a sufficient showing, Anderson must set forth specific facts showing a

genuine issue. Baldwin, 112 Wn.2d at 132. Anderson may not rely on speculation,

argumentative assertions that unresolved factual issues remain, or having his affidavits

considered at face value. Seven Gables Corp. v. MGMlUA Entm 't Co., 106 Wn.2d 1, 13,

721 P.2d 1 (1986). To survive summary judgment, Anderson must provide sufficient,

competent evidence to establish the essential elements of his case or, at the very least, a

genuine issue of material fact as to those elements. Vallandigham v. Clover Park Sch.

Dist. No. 400, 154 Wn.2d 16,26, 109 P.3d 805 (2005).



                                              15
No.31568-I-III
Anderson v. Spokane Police Dep 'f


       The Public Records Act requires a government entity to "promptly" respond to a

citizen's records request. RCW 42.56.520 reads:

      Responses to requests for public records shall be made promptly by
      agencies . . .. Within five business days of receiving a public record
      request, an agency ... must respond by either (I) providing the record; (2)
      providing an internet address and link on the agency's web site to the
      specific records requested ... ; (3) acknowledging that the agency ... has
      received the request and providing a reasonable estimate of the time the
      agency ... will require to respond to the request; or (4) denying the public
      record request. Additional time required to respond to a request may be
      based upon the need to clarify the intent of the request, to locate and
      assemble the information requested, to notify third persons or agencies
      affected by the request, or to determine whether any of the information
      requested is exempt and that a denial should be made as to all or part of the
      request. In acknowledging receipt of a public record request that is unclear,
      an agency ... may ask the requestor to clarify what information the
      requestor is seeking. . .. Denials of requests must be accompanied by a
      written statement of the specific reasons therefor.

The PRA permits a party to recover costs, attorney fees, and a per day penalty if he or she

prevails against an agency in any action seeking the right to inspect or copy any public

record or receive a response to the public record within a reasonable amount of time.

RCW 42.56.550(4). We do not address whether Kevin Anderson may recover any costs

or penalty when he failed to pay the processing costs of SPD, since we can resolve the

appeal on other grounds.

      In 2011, the state legislature, in response to mounting Public Records Act requests

from jail inmates, amended the Public Records Act to deny relief to an inmate unless he

or she proves bad faith. The amendment, codified at RCW 42.56.565(1), reads:

                                            16 

No. 31568-1-II1
Anderson v. Spokane Police Dep't


       A court shall not award penalties under RCW 42.56.550(4) to a person who
       was serving a criminal sentence in a state, local, or privately operated
       correctional facility on the date the request for public records was made,
       unless the court finds that the agency acted in bad faith in denying the
       person the opportunity to inspect or copy a public record.

Anderson made this claim while he was an inmate in a state correctional facility. He

does not challenge the constitutionality of the amendment and so we address whether

there is a question of fact as to the good faith of SPD.

       RCW 42.56.520 demands a municipality respond to a request for records within

five days, regardless of whether the records are produced. If the records are not produced

within the five days, the municipality must explain, in its response, why and give a

reasonable estimate of the time needed to produce the records, assuming production is

anticipated. Kevin Anderson initially argues that the records division did not send a letter

within five days of his second records request. Anderson highlights that the records

division referred to receiving the request on March 16, in its March 25 responsive letter.

Therefore, according to Anderson, the March 25 initial letter was sent nine days after

receipt of his request and untimely. SPD characterized the March 16 reference as a typo.

       Contrary to Kevin Anderson's argument, the records division's responsive letter of

March 25 does not aver it received the second records request on March 16. Instead the

March 25 letter states that Anderson sent his request on March 16. Thus, the March 25

letter necessarily had a mistake. Theresa Giannetto, in her declaration, explains the



                                             17 

No. 31568-1-III 

Anderson v. Spokane Police Dep '( 



mistake and establishes that the records division received the second request on March

21, although the records division also mistakenly earlier wrote that it received the request

on March 25. Anderson presents no evidence, only conjecture, that the records division

received the second records request before March 21. Therefore, we hold, as did the trial

court, that the records division's response to the second request was within five days and

timely.

          In addition to sending the five-day letter, the records division needed to timely

respond to Kevin Anderson's two record requests. In tum, Anderson needs to show any

untimely response was made in bad faith. In his appeal brief, Anderson fails to even

argue that the length of time taken by the records division was in bad faith. The

undisputed evidence provided by Theresa Giannetto establishes that SPD's response was

reasonable based upon its resources and amount of work. The evidence illustrates

increasing public demands upon government employees, with a decreasing public desire

to pay for the cost of the demands.

          In his opening brief, Kevin Anderson devotes pages to arguing that the records

division wrongly asserted exemptions under the Public Records Act. Nevertheless,

Anderson does not contend that the records division asserted the exemptions in bad faith,

a prerequisite to recovery. RAP 10.3{a){4) and (5) require an appellant to separately state

each error the party contends the trial court made and support such arguments with



                                                18 

No. 31568-1-111
Anderson v. Spokane Police Dep't


authority. The purpose of the rule and related rules "is to enable the court and opposing

counsel efficiently and expeditiously to review the accuracy of the factual statements

made in the briefs and efficiently and expeditiously to review the relevant legal

authority." Hurlbert v. Gordon, 64 Wn. App. 386,400, 824 P.2d 1238 (1992). Anderson

failed to mention bad faith in his opening brief, let alone provide legal authority that

would support such a contention. This court is not required to construct an argument on

behalf of him. State v. Wheaton, 121 Wn.2d 347,365,850 P.2d 507 (1993); State v. Cox,

109 Wn. App. 937, 943, 38 P.3d 371 (2002). Constructing such an argument for

Anderson would prejudice SPD, who had no opportunity to respond. Cf Maynard v.

Sisters o/Providence, 72 Wn. App. 878, 881, 866 P.2d 1272 (1994) (overlooking

noncompliance with RAP 10.3 when doing so did not prejudice respondent).

       In his reply brief, Anderson contends for the first time since he filed his complaint

that SPD acted in bad faith in three ways other than untimely producing records. First,
                                                                                               I
                                                                                               I
Anderson argues the records division's response to his first request was a lie. The

records division, he contends, did not require additional information to locate the police

report he requested. The records division could have identified the police report using

the ticket number he supplied. Second, Anderson contends the records division's letter

dated March 4, is a lie because the records division does not author business letters on

Sunday. Third, Anderson contends Giannetto's declaration is knowingly false. He points



                                             19 

No.31568-1-1I1
Anderson v. Spokane Police Dep 'f


to two inconsistencies in the record to support his contention.

       To support his contention, Kevin Anderson notes the police report references the

ticket number he provided. Anderson is wrong. The fact that the police report references

the ticket number Anderson provided does not demonstrate SPD has the ability to search

its database of records for the ticket number. Giannetto explained why in her declaration:

      The information Plaintiff [Anderson] provided to the Records Division was
      insufficient because the only information he provided was a ticket number,
      which is a number associated with the court imd not information that is in
      the possession of the Records Division. It is not a method by which the
      Records Division indexes information or by which it can search for
      requested information. The Records Division is not linked to the court's
      judicial information system. The Records Division indexes by police report
      number and other specific information identifYing individuals, which the
      Plaintiff did not provide. The Defendant [Anderson] also provided a very
      common name without a middle initial or a date of birth and gave no
      information to identifY the incident, such as date, time, location of incident
      and names of individuals involved and their birth dates.

CP at 231. As Giannetto explains, the databases the records division searches are not

indexed by ticket number. This evidence, construed in the light most favorable to

Anderson, does not suggest the records division acted in bad faith.

       Second, Anderson contends the records division's letter dated March 4, is a lie

because the records division does not author business letters on Sunday. Again,

Anderson is wrong. Giannetto attested that SPD's record division is "operational 24

hours per day, seven days per week." CP at 235. Supporting her statement are the

calendared schedules SPD provided in response to Anderson's discovery requests. The

                                            20 

No. 31568-I-III 

Anderson v. Spokane Police Dep '( 



evidence shows SPD's record division operates on Sunday. Again, Anderson fails to

show SPD operated in bad faith.

       Third, Anderson contends Giannetto's declaration is knowingly false. He points

to two inconsistencies in the record to support his contention. Giannetto testified that

Anderson never provided a deposit for his March records request. But, in an

interrogatory, SPD requested and Anderson admitted that he did send a down payment

for his March records request on April 19. Anderson contends Giannetto's testimony is

false in a second respect. Giannetto testified the records division never provided the

records Anderson requested. But, in a letter dated June 4, the records division stated

"[e]nclosed is a copy of the public record(s) you requested." CP at 268. Anderson

contends these demonstrate Giannetto knowingly made false statements and that SPD

responded to his requests in bad faith.

       The bad faith the PRA permits an inmate to recover for must stem from "denying

the person the opportunity to inspect or copy a public record." RCW 42.56.565. The

misstatements about which Anderson complains do not evidence SPD withheld records in

bad faith. Anderson complains Giannetto falsely stated he did not pay the 10 percent

deposit for the March records request. He does not contend he paid the remaining 90

percent. SPD is not required to send records for which a requestor has not paid. RCW

42.56.120.



                                            21
No. 31568-1-111
Anderson v. Spokane Police Dep 'f


      Kevin Anderson appears to have scavenged the record for contradictions. He

contrived some and may have found others-though more likely Anderson complains of

scrivener errors by an understaffed division that produces~ on   average~   over I O~OOO pages

per month to the more than 447~000 Spokane County residents it serves.        Regardless~


none of those contradictions evidence SPD withheld records in bad faith. In the absence

of bad faith~ Anderson cannot sustain his claim and summary judgment is proper.

                                     CONCLUSION

       We affirm the trial court~s granting of summary judgment to SPD.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports~ but it will be filed for public record pursuant to

RCW 2.06.040.



                                                  ~                 J.
                                                 Feari~1
WE CONCUR:




                                                 Lawrence-Berrey~     J.




                                            22
                                                                                                 I
                                                                                                 l
                                                                                                 !